Title: To Thomas Jefferson from Steuben, 8 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Williamsburg 8th March 81

From the first moment I was informed of Lt. Hares arrival with a Flag I declined all transaction with it and referd it wholly to the Civil Authority, for as the purposes for which he came out were by no means of a Military nature it seemed to me subject only to their decision.
The Officers of Militia who have acted in this affair have doubtless considered it in this point of View. They acted without my orders and reported their proceedings to Government alone. The only order I gave to send Lt. Hare and the Vessell back, was disobeyed and an Open Letter of mine in answer to Mr. Hare is detained by Mr. Tuberville.
It is with pleasure I adopt the idea of not considering these transactions as Military. Otherwise I should have been obliged to Arrest  Mr. Tuberville for the irregularity of his conduct in the course of this affair. Even Colo. Innes must have answered for his disobedience of orders in not sending back the Flag without taking upon him to judge of the propriety of my Conduct.
Before I gave this order Capt. Walker my Aid De Camp had the honour to communicate to your Excellency in Council my Opinion with respect to this flag and it was not till after he had assured me of the approbation of Government that I ventured to give Colo. Innes orders to send it back.
Fully Satisfied with the part I have acted in this affair I now solemnly declair that all the irregular and shamefull proceedings that have taken place have been without my knowledge and contrary to my orders. I had no hand in the detention of the Vessell or of Lt. Hare nor if the Vessell is Condemnd will I share in the Plunder. The Gentleman is now confined to his room in this place and I shall be carefull how I give orders for his release since it is not by my order he is confined.
All that I take upon me is to object to his being sent back at this juncture when any intercourse whatever with the Enemy would be improper and is prohibited.
The final decision of this affair I shall expect from Government—whose orders I am ready to execute—tho’ I should be more pleased if they were addressed immediately to those who have hitherto thought proper to take upon themselves to manage it as they please.
I however Complain to Government of the detention of a Letter of mine to Lt. Hare and I beg your Excellency that Mr. Tuberville may be called to account by the Civil Authority for detaining in his hands the Letter not of a General Commanding in the state but of an honest Man, who is above the suspicions of a Mr. Turberville.
I flatter myself your Excellency will see that I have just Satisfaction for the disagreeable scenes to which this affair has exposed me.
